          Case 2:20-cv-02349-TLN-CKD Document 38 Filed 06/17/21 Page 1 of 3


 1   Debbie Leonard (#226547)
     Leonard Law, PC
 2   955 South Virginia Street, Suite 220
     Reno, Nevada 89502
 3
     (775) 964-4656
 4   debbie@leonardlawpc.com

 5   John L. Marshall (#145570)
     General Counsel
 6   Tahoe Regional Planning Agency
     P.O. Box 5310
 7   Stateline NV 89449-5310
     (775) 588-4547
 8   jmarshall@trpa.org

 9   Attorneys for Tahoe Regional Planning Agency,
     Joanne Marchetta, Marsha Berkbigler and Sue
10   Novasel

11                               UNITED STATES DISTRICT COURT

12                               EASTERN DISTRICT OF CALIFORNIA
13
     MONICA EISENTECKEN, TAHOE                          2:20-cv-02349-TLN-CKD
14   STEWARDS, LLC, TAHOE FOR SAFER
     TECH, and ENVIRONMENTAL HEALTH
15   TRUST,
16                 Plaintiffs,                       STIPULATION AND ORDER TO
                                                          EXTEND TIME FOR
17   v.                                                 DEFENDANTS TO FILE
                                                       REPLIES IN SUPPORT OF
18   TAHOE REGIONAL PLANNING                         THEIR MOTIONS TO DISMISS
     AGENCY; JOANNE MARCHETTA, in her
19   official and individual capacities, MARSHA
     BERKBIGLER in her official and individual
20   capacities; SUE NOVASEL, in her official
     and representative capacities; GUILLIAM
21   NEL; TAHOE PROSPERITY CENTER,
     INC.; SACRAMENTO-VALLEY LIMITED
22   PARTNERSHIP dba VERIZON WIRELESS,
     and DOES 1-100,
23
                   Defendants.
24

25

26

27

28
           Case 2:20-cv-02349-TLN-CKD Document 38 Filed 06/17/21 Page 2 of 3


 1             Pursuant to Local Rule 144, Plaintiffs Monica Eisenstecken, Tahoe Stewards, LLC,

 2   Tahoe for Safer Tech and Environmental Health Trust, and Defendants Tahoe Regional

 3   Planning Agency, Joanne Marchetta, Marsha Berkbigler and Sue Novasel (collectively, the

 4   “TRPA Defendants”) and Defendants Guilliam Nel and Sacramento-Valley Limited

 5   Partnership dba Verizon Wireless (collectively, the “Verizon Defendants”), through their

 6   respective undersigned counsel, stipulate and agree as follows:

 7             On March 3, 2021, the TRPA Defendants filed their Notice of Motion, Motion to

 8   Dismiss and Brief in Support of Motion to Dismiss (ECF Nos. 12 and 13), and the Verizon

 9   Defendants filed their Notice of Motion and Motion to Dismiss (ECF Nos. 16 and 17). On June

10   10, 2021, Plaintiffs filed their opposition to the TRPA Defendants’ Motion to Dismiss (ECF

11   No. 34) and their opposition to the Verizon Defendants’ Motion to Dismiss (ECF No. 33). The

12   Court vacated the hearing related to the pending Motions to Dismiss in this case (ECF No. 32).

13   The TRPA Defendants’ Reply in Support of their Motion to Dismiss and the Verizon

14   Defendants’ Reply in Support of their Motion to Dismiss are currently due on June 17, 2021.

15             The parties stipulate and agree that the due date for TRPA Defendants to file a Reply in

16   Support of their Motion to Dismiss and the Verizon Defendants to file a Reply in Support of

17   their Motion to Dismiss is extended two weeks, to and including July 1, 2021.

18             This is the first stipulation for extension of time related to the TRPA Defendants’ and

19   Verizon Defendants’ Replies in Support of their Motions to Dismiss. This extension of time is

20   necessary due to Defendants’ counsel facing a number of conflicting deadlines and obligations,

21   as well as the extensive arguments made in ECF Nos. 33 and 34.

22             Pursuant to Local Rule 144, TRPA Defendants sought this extension from Plaintiffs and

23   the Court by way of this Stipulation and Order as soon as the need became apparent and prior

24   to the filing due date. The parties represent that this stipulation is made in good faith and not

25   for the purpose of delay.

26   ///

27   ///

28


           Stipulation and Order to Extend Time to File Replies to Motions to Dismiss        Page 1
        Case 2:20-cv-02349-TLN-CKD Document 38 Filed 06/17/21 Page 3 of 3


 1    DATED: June 16, 2021                             DATED: June 16, 2021
 2
      LEONARD LAW, PC                                  LAW OFFICE OF ROBERT J. BERG
 3
       /s/ Debbie Leonard                               /s/ Robert J. Berg
 4    Debbie Leonard (226547)                          ROBERT J. BERG (pro hac vice)
      955 South Virginia Street, Suite 220             17 Black Birch Lane
 5    Reno, Nevada 89502                               Scarsdale, NY 10583
 6    (775) 964-4656                                   (914) 522-9455
      debbie@leonardlawpc.com                          robertbergesq@aol.com
 7
      TAHOE REGIONAL PLANNING AGENCY                   POLLOCK & JAMES, LLP
 8    John L. Marshall (145570)                        Mark S. Pollock (80539)
      General Counsel                                  1827 Clay St., Ste. 300
 9
      P.O. Box 5310                                    Napa, CA 94559
10    Stateline, NV 89449                              (707) 257-3089
      (775) 588-4547                                   mpollock@pollockandjames.com
11    jmarshall@trpa.org
                                                       SWANKIN & TURNER
12   Attorneys for TRPA Defendants                     Julian Gresser (50656)
                                                       P.O. Box 30397
13
                                                       Santa Barbara, CA 93130
14    DATED: June 16, 2021                             (805) 563-3226
                                                       Juliangresser77@gmail.com
15    MACKENZIE & ALBRITTON LLP
                                                       Attorneys for Plaintiffs
16     /s/ James A. Heard
      JAMES A. HEARD (114940)
17
      Mark L. Mosley (136449)
18    Melanie Sengupta (244615)
      155 Sansome Street, Suite 800
19    San Francisco, CA 94104
      (415) 288-4000
20    jheard@mallp.com
21
     Attorneys for Verizon Defendants
22

23          IT IS SO ORDERED.

24

25   DATED: June 16, 2021
                                                              Troy L. Nunley
26                                                            United States District Judge

27

28

     Stipulation and Order to Extend Time to File Replies to Motions to Dismiss        Page 2
